[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]            IN MANDAMUS ON OBJECTION TO MAGISTRATE'S DECISION
                           MEMORANDUM DECISION
Relator, Connie Ciercierski, has filed this original action in mandamus requesting this court to issue a writ of mandamus ordering respondent Industrial Commission of Ohio ("commission") to vacate its order denying her application for temporary total disability compensation, and to enter a new order granting said compensation.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals, who issued a decision, including findings of fact and conclusions of law.  The magistrate concluded relator had voluntarily abandoned her employment as previously determined by final order of the commission and was, therefore, not eligible for the requested compensation, absent a finding of fraud or clerical error in the earlier determination, pursuant to R.C. 4123.52.
Relator filed an objection to the decision of the magistrate essentially rearguing issues already adequately addressed in that decision.  For the reasons stated in the decision of the magistrate, the objection is overruled.
Following an independent review of the record pursuant to Civ.R. 53, we find that the magistrate has properly determined the pertinent facts and applied the salient law to them. Accordingly, we adopt the decision of the magistrate as our own including the findings of fact and conclusions of law contained in it.  In accordance with the decision of the magistrate, the requested writ of mandamus is denied.
Objection overruled; Writ of mandamus denied.
KENNEDY and TYACK, JJ., concur.